DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 08/26/2021.
Claims 1-4, 7-8, 10 and 13 have been amended.  Claims 5-6, 9 and 11-12 have been canceled.  Overall, claims 1-4, 7-8, 10 and 13 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because claim 8 depends on cancel claim 5. Accordingly, the applicants are suggested to correct: claim 8, page 4, line 1, “claim 5” should be changed to --claim 1--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Choi) (U.S. Patent Application Publication Number 2016/0053759A1).
	Regarding claim 1, as shown in Figs. 1-4, Choi discloses a compressor comprising: a casing 1; a drive motor 2 provided in an inner space 1a of the casing;  a rotational shaft 5 coupled to the drive motor; an orbiting scroll 33 comprising an orbiting plate portion 331 coupled to the rotational shaft, and an orbiting wrap 332 that extends along a circumferential direction of the orbiting plate portion; and a fixed scroll 32 comprising a fixed wrap 322 provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion 321 including a suction opening 323 that receives the refrigerant and a discharge opening 324 spaced apart from the suction opening 323 to discharge the refrigerant; wherein the orbiting scroll 33 further includes a rotational shaft coupling portion 333 (see Figs. 1 and 4) coupled to the rotational shaft, wherein the orbiting wrap 332 extends from the rotational shaft coupling portion 333 toward the casing 1 along a circumference of the orbiting plate portion, wherein the rotational shaft coupling portion 333 is penetrated by the rotational2Serial No. 16/693,467Docket No. P-1502.01 Reply to Office Action of shaft, wherein the orbiting wrap 332 and the rotational shaft coupling portion 333 are overlapped in a heightwise direction (see Figs. 1-2), wherein the fixed wrap 322 includes a protrusion 322a (see Fig. 4) that protrudes toward the rotational shaft coupling portion 333, wherein the rotational shaft coupling portion 333 includes a circular arc surface that faces the protrusion 322a, wherein the orbital wrap 332 extends from the circular arc surface, wherein a thickness of the orbital wrap 332 that extends from the circular arc surface is thicker than a thickness of the orbiting wrap 332 facing the suction opening 323 (see the annotated Fig. 4 below). 


    PNG
    media_image1.png
    574
    703
    media_image1.png
    Greyscale


	Regarding claim 2, Choi discloses wherein the discharge opening 324 is disposed adjacent to the rotational shaft 5 on the fixed plate portion 321, and wherein the suction opening 323 is spaced apart from the discharge opening 324 toward the casing 1.
	Regarding claim 3, Choi discloses wherein the orbiting wrap 332 increases in thickness as it extends from the suction opening 323 toward the discharge opening 324.     
	Regarding claim 4, Choi discloses, wherein the thickness of the orbiting wrap 332 gradually decreases from a region extending 90 degrees from the suction opening 323 with respect to the rotational shaft 5 to a region extending 180 degrees.     
	Regarding claim 7, Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333.    
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
3.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hiraga et al. (Hiraga) (Publication Number EP 0049495 A1).
   	Regarding claim 13, Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333 (see Figs. 1-2). However, Choi fails to disclose  a spacing between the orbiting wrap facing the suction opening and the fixed wrap being greater than a spacing between the orbiting wrap facing the discharge opening and the fixed wrap.     



Response to Arguments
4.	The amendment filed on 08/26/2021 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 05/27/2021. 
	The amendment filed on 08/26/2021 has overcome the 35 U.S.C. 102 rejection to claim 1.     
5.	The applicants’ arguments with respect to claims 1-4, 7-8, 10 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746